DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on filed 7/20/2021. These drawings are unacceptable. The drawings have not been entered because they introduce new matter. Specifically, replacement Fig. 9 provides a table that was not previously disclosed or otherwise supported by the originally filed disclosure.

The drawings filed 10/7/2019 are objected to under 37 CFR 1.83(a) because they fail to show in Figure 9 “a table containing experimental data of the film of the control group as well as the laminated films manufactured according to Comparative Examples 1 and 2 and Example 1” as described in the specification (p10, lines 14-16). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 


Claim Objections
Claim 6 and 8 are objected to because of the following informalities: each claim contains a single parenthesis that should be deleted. In line 14 of claim 6, “1≤q≤10)” should be “1≤q≤10”. In line 16 of claim 8, “1≤q≤10)” should be “1≤q≤10”. Appropriate correction is required.



	Claim Rejections - 35 USC § 103
Claim(s) 1, 3-8, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa et al. (JP 2018-119144) in view of Kim et al. (KR 101696962 B1).
Note: citations refer to the machine translations of JP ‘144 and KR ‘962 filed 4/21/2021.
Regarding claims 1, 3-4 and 15:
Karasawa discloses a laminate comprising a polyimide film and a hard coat layer (abstract; p1). The polyimide film can be multiple layers that comprise the same or different compositions (p3). Multiple layers can be used to adjust the thickness of the film, which affects the hardness, handling properties, breaking strength, bending resistance, retardation, etc. (p10-11). The polyimide can be a polyimide, polyamideimide, or a mixture thereof (p3). The polyimide film is transparent (p2; p10). The examiner considers either layer containing polyamideimide (i.e., a copolymer comprising polyimide) meets the requirements of “an optical enhancement layer” because the layer is transparent.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use two polyimide layers to form the film, wherein at least one is a polyamideimide (i.e., a polyimide copolymer), to adjust the thickness of the film and adjust the properties of the film for a given end use.
Karasawa teaches the “thickness of the polyimide film is appropriately adjusted depending on the application, but it is usually 10 to 1000 μm” (p10). The reference further teaches the thickness of the polyimide film can be adjusted by laminating a plurality of polyimide films, which affects the hardness, handling properties, breaking strength, bending resistance, retardation, etc. (p10-11). The hard coat layer can be 2-30 μm (p11).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of each layer, including over values within the claimed ranges, to provide the properties desired for a given end use.
Karasawa is silent with regard to the refractive index of the layers.
It was known in the art to adjust the refractive index of the layers of an optical laminate to create a gradation of the refractive index through the laminate. For example, Kim teaches that abrupt changes in the refractive index between layers results in decreased luminance (p2). The reference further provides a two-layer structure comprising a first light extraction layer comprising polyimide having a first refractive index and a second light extraction layer comprising polyimide having a second refractive index that is higher than the first (abstract; p2-3). The layers each have a refractive index of 1.4-2.0 (p2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the refractive index of each of the layers in the laminate of Karasawa such that the refractive index increases between each layer, i.e., to provide a first polyimide or polyamideimide layer having a first refractive index, a polyamideimide layer having a second refractive index, and a hard coating layer having a third refractive index, wherein the second refractive index is a value between the first and third refractive indexes.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the refractive index of the polyamideimide layer over known values, including over values within the claimed range, to provide a laminate useful for display devices as known in the art.
Regarding claim 5:
Karasawa teaches the imide structural unit has a formula according to Formula (10) (p3; original JP ‘144 at [0015]):

    PNG
    media_image1.png
    154
    315
    media_image1.png
    Greyscale

G is a tetravalent group having 4 to 40 carbon atoms and includes a variety of alicyclic and aromatic rings as represented by Formulas (20) to (29) (p3; original JP ‘144 at [0021]). Also see the list of suitable dianhydrides, which provide the basis for the group G (p5).
Regarding claim 6
Although the present claim further defines the urethane structural unit, the claim does not require its presence. Therefore, the polyamideimide of the prior art meets the presently claimed requirements.
Regarding claim 7:
Although the present claim further defines the siloxane structural unit, the claim does not require its presence. Therefore, the polyamideimide of the prior art meets the presently claimed requirements.
Regarding claim 8:
Karasawa teaches the amide structural unit has a formula according to Formula (10) (p5; original JP ‘144 at [0019]):

    PNG
    media_image2.png
    74
    330
    media_image2.png
    Greyscale

G3 and A3 are independently divalent organic groups having 4 to 40 carbon atoms (p4). Also see the list of dicarboxylic acids (e.g., terephthalic acid) that provides the basis for group G3 and meets the claim (p6). Also see the lists of aliphatic diamines (e.g., hexamethylenediamine) and aromatic diamines (e.g., 4,4’-diaminodiphenylmethane) that provide the basis for group A3 and meet the claim (p7).
Regarding claims 12-13:
Karasawa teaches the hard coat layer comprises acrylic resin, a urethane resin, or a silicone resin (p11). The layer can also comprise a polyorganosiloxanes (p11).
Regarding claim 14:
Karasawa teaches the polyimide or polyamideimide contains the imide structural unit of Formula (10) or a combination of such units and the amide structural unit of Formula (13). See the rejections of present claims 4-5 and 8 above.
Regarding claims 16-17:
Karasawa teaches the laminate preferably has a transmittance of greater than 90% and a YI of 3 or less (p13-14).
Regarding claims 18-19:
Given that Karasawa discloses the same materials as presently claimed, the examiner submits the laminate has the same properties as presently claimed.
Regarding claim 20:
Karasawa teaches a display device comprising the laminate (p2).


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa et al. (JP 2018-119144) in view of Kim et al. (KR 101696962 B1) as applied above, and further in view of Jeon et al. (US 2017/0145166)
Regarding claims 9-11:
Karasawa teaches a laminate as previously explained. The reference teaches the polyamideimide can comprise inorganic material to improve properties (p9).
Karasawa is silent with regard to the use of a partially condensed polyhedral oligomer silsesquioxane as presently claimed.
Such materials were known in in the art. For example, Jeon discloses a transparent polymer film for use in display devices [0003; 0009]. The film comprises an organic/inorganic hybrid polyamideimide copolymer [0007]. In addition to the polyamideimide, the material comprises partially condensed polyhedral oligomer silsesquioxane including a functional group capable of forming a hydrogen bond [0013; 0096; 0098]. Jeon discloses such silsesquioxanes having formulas that are the same as presently claimed [0020-0023]. The amount used is preferably 10 parts by weight or less relative to 100 parts by weight of copolymer to provide improved mechanical and optical properties [0119]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a partially condensed polyhedral oligomer silsesquioxane as taught by Jeon in the polyamideimide film of Karasawa to provide improved mechanical and/or optical properties to the film.


Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.

The examiner appreciates Applicant’s efforts to address the previous objections and rejections under 35 UCS 112. The replacement drawings provided by Applicant have not been entered because they introduce new matter as explained above. Applicant’s amendments render the claim objections moot except for minor issues remaining in claims 6 and 8 as explained above. Applicant’s amendments overcome the previous rejections under 35 UCS 112.

Applicant’s amendments to claim 1 overcome the previous provisional double patenting rejections over copending Application No. 16/943,166. The copending claims are silent with regard to an optical enhancement layer having a refractive index that is between the refractive index of a light transmitting substrate and the refractive index of a hard coating layer.

Applicant argues Karasawa does not disclose an optical enhancement layer having a thickness of about 0.1-10 μm and a refractive index between that of the polyimide film and the hard coating layer (p13). Furthermore, Applicant argues Kim’s light extraction layer is significantly thinner than Karasawa’s polyimide film (p14).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, while Karasawa is silent with regard to the claimed refractive index, such features were known in the art as demonstrated by Kim. Therefore, one of ordinary skill in the art would have found the claimed invention obvious for the reasons of record.
In response to applicant's argument that Kim’s layers are significantly thinner than Karasawa’s, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present instance, the examiner submits one of ordinary skill in the art would not be motivated to adjust the thickness of Karasawa’s layers to directly match Kim’s because 
Most importantly, however, the thickness ranges of Karasawa and Kim overlap. As acknowledged by Applicant, Karasawa teaches a polyimide film having a broad range of 10-1,000 μm and Kim teaches a light extraction layer having a broad range of 10-60 μm (Karasawa p10; Kim p5). Such values then overlap with the claimed values of a substrate having a thickness of about 30-300 μm and an optical enhancement layer having a thickness of about 0.1-10 μm. 

Applicant argues Karasawa discloses a window film for a display whereas Kim’s light extraction layer is not used for a window film (p14). Applicant argues that Kim’s substrate is too thin to provide mechanical strength as a window film (p14).
As noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present instance, the examiner submits one of ordinary skill in the art would recognize Kim teaches an optical effect regarding luminance and so would not be motivated to bodily incorporate the entirety of Kim’s substrate into the film of Karasawa.
Additionally, although Applicant argues Kim’s thicknesses are too thin for Karasawa’s purposes, no evidence has been provided to substantiate this. As noted above, Karasawa teaches the thickness of the film is “appropriately adjusted depending on the application” (p10). Furthermore, Kim’s light extraction layer comprising two layers of polyimide can have a thickness (10-60 μm) within the acceptable range taught by Karasawa (10-1,000 μm). Therefore, the facts indicate even if an artisan were required or 

For these reasons, the examiner maintains the rejections of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoshino (WO 2018/037490) discloses a substrate film 2, an optical adjustment layer 3 which is laminated on at least one principal surface of the substrate film 2, and a hard coat layer 4 which is laminated on the principal surface of the optical adjustment layer 3 opposite of the substrate film 2, wherein the substrate film 2 is a polyimide film, the refractive index of the optical adjustment layer 3 is a value between the refractive index of the polyimide film and the refractive index of the hard coat layer 4, and the thickness of the optical adjustment layer 3 is 30-700 nm (abstract).
Nozawa (US 20100053101) discloses an optical film comprising a transparent base material layer 12, an undercoat layer 14, and a transparent hard coat layer 16 [abstract]. The base material and undercoat layers can comprise polyimide [0016; 0019]. The thickness of the undercoat layer is 0.03-1 μm [0020]. The refractive index of the undercoat layer is between that of the base material layer and the hard coat layer [0058].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/       Primary Examiner, Art Unit 1787